Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 4/27/2021 has been entered.  All previous objections have been withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mohr (US 4,597,717).
Claim 1:  Mohr discloses a pump comprising a frame (11) including a reservoir (15), wherein the reservoir stores hydraulic fluid (col. 9, lines 45-47); a motor assembly (93) supported by the frame; and a pump assembly (5/6) operably driven by the motor assembly (Figs. 1-3), the pump assembly being configured to dispense hydraulic fluid out of the frame (Figs. 1-3), the pump assembly including a first piston (39), a second piston (37), a housing (83) having an inlet in fluid communication with the reservoir .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andres (US 8,220,380) in view of Neumair (US 9,212,655) and in further view of Serdyukov (SU1830114).
Claim 1:  Andres discloses a pump (Figs. 1-4) comprising a frame including a reservoir (45), wherein the reservoir stores hydraulic fluid (Fig. 3); a motor assembly (15) supported by the frame; and a pump assembly (40) operably driven by the motor 
Andres does not disclose for the first piston dispensing hydraulic fluid out of the frame between a first pressure and a second pressure greater than the first pressure, and the second piston dispensing hydraulic fluid out of the frame between the first pressure and a third pressure, the third pressure being greater than the second pressure.  However, Neumair teaches a pump which uses a first piston (6’) dispensing hydraulic fluid out of the frame between a first pressure (sump pressure) and a second pressure greater than the first pressure (LP pump pressure), and a second piston (5’) dispensing hydraulic fluid out of the frame between the first pressure (sump pressure) and a third pressure (HP pump pressure), the third pressure being greater than the second pressure (Fig. 4).  It would have been obvious before the effective filing date of the invention to substitute a pump/piston arrangement as taught by Neumair into the apparatus of Andres to help maintain the pump fluid output more uniform (see col. 2, lines 63-67 through col. 3, line 1).
Andres also does not disclose a valve positioned in the inlet, the valve being configured to allow flow from the reservoir to the housing and to prevent flow from the housing to the reservoir.  However, Serdyukov teaches a pump housing (6) reservoir (note reservoir beneath 11) arrangement which utilizes a valve (note check valve 
Claim 3:  Andres, Neumair and Serdyukov teach the previous limitations.  Andres also discloses that the motor assembly includes a stator (18/25) and a rotor (17/20) supported for rotation relative to the stator (Fig. 1).  
Claim 5:  Andres, Neumair and Serdyukov teach the previous limitations.  Neumair disclosure, incorporated into Andres, further teaches three first pistons (col. 6, lines 28-31) and three second pistons (col. 6, lines 22-24) positioned in a circular arrangement, wherein each of the first pistons is positioned between two second pistons (Fig. 7).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andres (US 8,220,380) in view of Neumair (US 9,212,655) and Serdyukov (SU1830114) and in further view of Segal (US20130115108).
Claim 2:  Andres, Neumair and Serdyukov teach the previous limitations but do not disclose that a brushless motor drives the motor assembly.  However, Segal teaches a hydraulic system in which a brushless motor (140) drives the motor assembly (see Abstract).  It would have been obvious before the effective filing date of the invention to substitute the motor assembly of Neumair into the apparatus of Andres as it involves mere substitution of one known element for another with a predictable expectation of success.
s 4 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andres (US 8,220,380) in view of Neumair (US 9,212,655) and in further view of Noltein (US 1,850,083).
Claim 4:  Andres discloses a pump (Figs. 1-4) comprising a frame including a reservoir (45) for hydraulic fluid; a motor assembly (15) supported by the frame; a pump assembly (60) operably driven by the motor assembly, the pump assembly being in fluid communication with the reservoir and configured to dispense hydraulic fluid out of the frame (Figs. 1-4), the pump assembly including a first piston (one of 61/62), a second piston (another of 61/62), and a housing assembly (40/10) supporting the first piston and the second piston, the housing assembly including a body (10) and a lower housing (40, Examiner noting the lower position of 40 with respect to 47); wherein the motor assembly includes a stator (18/25) fixed to the housing assembly, a rotor (17/20) supported for rotation relative to the stator, a shaft (19) connected to the rotor and the pump assembly, the shaft transmitting power from the rotor to the pump assembly (Figs. 1-3), and an eccentric member (29) coupled to the shaft proximate the pump assembly, the eccentric member selectively engaging one or more pistons of the pump assembly (Fig. 3).
Andres does not disclose for the first piston dispensing hydraulic fluid out of the frame between a first pressure and a second pressure greater than the first pressure, and the second piston dispensing hydraulic fluid out of the frame between the first pressure and a third pressure, the third pressure being greater than the second pressure.  However, Neumair teaches a pump which uses a first piston (6’) dispensing hydraulic fluid out of the frame between a first pressure (sump pressure) and a second 
Andres discloses the shaft’s free second end connected to the rotor (Fig. 1, note end of 19 connected with 20) but does not disclose its first end supported by a first bearing in the lower housing or an intermediate portion supported by a second bearing in the body.  However, Noltein discloses a pump arrangement using a shaft (3) having an end supported by a first bearing (7) and an intermediate portion supported by a second bearing (7).  As incorprated into Andres, the first bearing would correlate with the lower housing while the second bearing would be correlated with the body.  It would have been obvious before the effective filing date of the invention to include bearings as taught by Noltein into the apparatus of Andres to reduce shaft friction and energy losses as the shaft rotates.
Claim 37:  Andres, Neumair and Noltein teach the previous limitations.  Neumair’s pump/piston arrangement, which is incorporated into the apparatus of Andres, also teaches a hub (note HP/LP collector rings 19 and 26) which would be positioned around a central shaft, the hub having an outer surface defining a first passageway (note passageway of 28 in 26) communicating with the first piston and a second passageway (note passageway of 21 in 19) spaced from the first passageway .
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andres (US 8,220,380) in view of Neumair (US 9,212,655) and Noltein (US 1,850,083) and in further view of Sowa (US20030012672) as evidenced by Hansen (US 4,692,104).
Claim 16:  Andes, Neumair and Noltein teaches the previous limitations but do not further teach a counter-weight splined to the motor shaft, the counter-weight positioned on an upper end of the motor shaft, opposite the pump assembly.  However, Sowa teaches a motor/pump assembly (Fig. 1) with a motor shaft (25) having a counter-weight (32) connected to the motor shaft, the counter-weight positioned on an end of the motor shaft which would correspond to the upper/motor-powering end of Neumair’s shaft, opposite the pump assembly (Fig. 1).  It would have been obvious before the effective filing date of the invention to include a counterweight as taught by Mohr into the apparatus of Neumair in order to provide centering balance for the shaft during operation.  While not discussing the attachment of the counter-weight to the motor shaft using a spline, such connections are well known in the art, as evidenced by Hansen (see col. 3, lines 50-55).
Claims 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andres (US 8,220,380) in view of Neumair (US 9,212,655) and Noltein (US 1,850,083) and in further view of Simpson (US20110206537).
Claims 32-33:  Andes, Neumair and Noltein teaches the previous limitations but do not disclose a controller operable to control the motor assembly in order to maintain .
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andres (US 8,220,380) in view of Neumair (US 9,212,655) and in further view of Hughes (US20170356438).
Claim 6:  Andres discloses a pump (Figs. 1-4) comprising a frame including a reservoir (45) for hydraulic fluid; a motor assembly (15) supported by the frame; a pump assembly (40) operably driven by the motor assembly, the pump assembly being in fluid communication with the reservoir and configured to dispense hydraulic fluid out of the frame (Figs. 1-4), the pump assembly including a first piston (one of 61/62) and a second piston (another of 61/62), wherein the pump further comprises a radial fan (30/31) configured to cool the motor, the radial fan positioned proximate one end of the frame (Fig. 1).
Andres does not disclose for the first piston dispensing hydraulic fluid out of the frame between a first pressure and a second pressure greater than the first pressure, 
Andres is silent about inlet/outlet locations and therefore does not disclose a fan inlet positioned adjacent an opposite end of the frame; and a fan outlet positioned adjacent the end of the frame, wherein air flows through the fan inlet, across the motor, through the radial fan, and through the fan outlet.  However, Hughes discloses a pump arrangement (Figs. 1-3) with a fan (78) situated on one end of a frame (one or both of 16/82) and a fan inlet (note inlet at bottom of 82 or opposite tube frame 16) positioned adjacent an opposite end of the frame; and a fan outlet (note top of 78) positioned adjacent the end of the frame, wherein air flows through the fan inlet, across the motor, through the radial fan, and through the fan outlet (see paragraph 37, Examiner noting the idea the fan could be run in both directions for cooling purposes which would also be obvious to try as the variable of fan air direction has a limited number of options that would likely provide adequate cooling in both directions. As applied to the apparatus of .
Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andres (US 8,220,380) in view of Neumair (US 9,212,655) and Serdyukov (SU1830114) and in further view of Smith (US20080265844).
Claim 7:  Andres, Neumair and Serdyukov teach the previous limitations but do not teach a handle positioned adjacent the frame and a control device removably coupled to the handle and the control device having at least one switch, the control device in communication with a controller supported by the frame, wherein actuating the switch sends a signal to the controller.  However, Smith teaches a portable machine which includes a handle (806) positioned adjacent a frame (806) and a control device (note device, Fig. 27, claims 16/20), removably coupled to the handle (paragraph 103); and the control device has at least one switch (2554/2550/2552/2556), the control device in communication with a controller (one of 2534 or 2540 or 2542) supported by the frame (via the handle in the case of 2540/2542), wherein actuating the switch sends a signal to the controller (Fig. 25).  It would have been obvious before the effective filing date of the invention to include a handle and control device as taught by Smith into the .
Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andres (US 8,220,380) in view of Neumair (US 9,212,655) and Serdyukov (SU1830114) and in further view of Gatecliff (US 4,834,632).
Claim 8:  Andres, Neumair and Serdyukov teach the previous limitations but do not disclose a viewing lens covering a cavity, the viewing lens flush with an outer surface of the frame and the cavity in fluid communication with the reservoir, wherein the viewing lens allows a user to determine a level of fluid in the reservoir.  However, Gatecliff teaches a pump apparatus (Fig. 1) which uses a viewing lens (38) covering a cavity (note cavity for 38), the viewing lens flush with an outer surface of a frame (18) and the cavity in fluid communication with a reservoir (36), wherein the viewing lens allows a user to determine a level of fluid in the reservoir (Fig. 1).  It would have been obvious before the effective filing date of the invention to include viewing lens as taught by Gatecliff into the apparatus of Andres in order to allow viewing of the pump oil level (see col. 6, lines 26-27).
Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andres (US 8,220,380) in view of Neumair (US 9,212,655) and Serdyukov (SU1830114) and in further view of Steinfels (US 7,762,790).
Claim 9:  Andres, Neumair and Serdyukov teach the previous limitations but do not disclose first feet positioned on a first surface of the frame and second feet positioned on a second surface of the frame, the second surface substantially orthogonal to the first surface, wherein the pump is operable when supported by either 
Claim 10:  Andres, Neumair, Serdyukov and Steinfels teach the previous limitations.  Andres further discloses that a fluid inlet (note inlet at end of 48) provides fluid communication between the reservoir and the inlet of the housing pump assembly (Fig. 3), the fluid inlet positioned proximate the second surface of the frame (Fig. 3, note proximity of 48 to bottom/corner near surfaces that intersect at the corner).  With the incorporation of feet from Steinfels, the inlet would be positioned proximate the lowest point of the reservoir when either the first feet or the second feet support the pump.
Claim 11:  Andres, Neumair, Serdyukov and Steinfels teach the previous limitations.  Steinfels further discloses that its second surface (32) of the frame includes electrical components (Fig. 6, note 108, 250 and the metal contacts alternatively connected by the switch), the electrical components oriented obliquely with respect to the second surface (note that switch will inherently have oblique surface), wherein the second feet (40/42) provide clearance for the electrical components when the pump is supported by the second feet (Fig. 2).
1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hughes (WO2016133874) in view of Neumair (US 9,212,655) and in further view of Serdyukov.
Claim 1:  Hughes discloses a pump (Figs. 1-7) comprising a frame including a reservoir (14), wherein the reservoir stores hydraulic fluid (Fig. 3); a motor assembly (30) supported by the frame; and a pump assembly (18) operably driven by the motor assembly, the pump assembly being configured to dispense hydraulic fluid out of the frame (Figs. 1-4), the pump assembly including a housing (18) having an inlet (bottom of 18) in fluid communication with the reservoir, the housing being substantially filled with hydraulic fluid from the reservoir through the inlet (Examiner noting that fluid from 14 will fill 18 under the operation of the pump).
Andres does not disclose for the pump assembly including a first piston and a second piston for drawing hydraulic fluid from the housing, the first piston dispensing hydraulic fluid out of the frame between a first pressure and a second pressure greater than the first pressure, and the second piston dispensing hydraulic fluid out of the frame between the first pressure and a third pressure, the third pressure being greater than the second pressure.  However, Neumair teaches a pump which uses a first piston (6’) dispensing hydraulic fluid out of the frame between a first pressure (sump pressure) and a second pressure greater than the first pressure (LP pump pressure), and a second piston (5’) dispensing hydraulic fluid out of the frame between the first pressure (sump pressure) and a third pressure (HP pump pressure), the third pressure being greater than the second pressure (Fig. 4).  It would have been obvious before the effective filing date of the invention to substitute a pump/piston arrangement as taught by Neumair into 
Andres also does not disclose a valve positioned in the inlet, the valve being configured to allow flow from the reservoir to the housing and to prevent flow from the housing to the reservoir.  However, Serdyukov teaches a pump housing (6) reservoir (note reservoir beneath 11) arrangement which utilizes a valve (note check valve around 11) which allows flow from the reservoir to the housing and to prevent flow from the housing to the reservoir (Fig. 1).  It would have been obvious before the effective filing date of the invention to include the kind of valve taught by Serdyukov into the apparatus of Hughes to maintain constant fluid levels within the pump and associated housing and avoid dry pumping conditions.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hughes (WO2016133874) in view of Neumair (US 9,212,655) and Serdyukov (SU1830114) and in further view of Park (US20150147953.
Claim 13:  Hughes, Neumair and Serdyukov teach the previous limitations.  Hughes further discloses a control device (66) with a least one switch (note switch button on 66) but does not disclose that the control device includes a motor, such that actuating the switch actuates the motor, the motor providing an output configured to be sensed by a user.  However, Park teaches a remote control device for a pump device which includes a motor/haptic device (paragraph 50, note remote control with haptic device), such that actuating the switch actuates the motor (note haptic feedback from remote control), the motor providing an output configured to be sensed by a user paragraph 50).  It would have been obvious before the effective filing date of the .
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andres (US 8,220,380) in view of Neumair (US 9,212,655) and Serdyukov (SU1830114) and in further view of Forkner (US 3,487,431).
Claim 14:  Andres, Neumair and Serdyukov teach the previous limitations.  Andres further discloses a fluid inlet (note inlet at end of 48) positioned within the reservoir and providing fluid communication between the reservoir and the inlet of the housing of the pump assembly (Fig. 3), the fluid inlet positioned proximate an edge of the frame where the end of the frame and the bottom of the frame intersect (Fig. 3, note proximity of 48 to bottom/corner near surfaces that intersect at the corner) but does not
disclose first feet positioned adjacent the bottom of the frame; second feet positioned adjacent an end of the frame, wherein the end of the frame and the bottom of the frame are adjacent to one another.  However Forkner discloses a pump/frame which includes first feet (note first pair of feet at one end in Figs. 1, 3) positioned adjacent the bottom of the frame; second feet (note second pair of feet at other end in Figs. 1, 3) positioned adjacent an end of the frame, wherein the end of the frame and the bottom of the frame are adjacent to one another (Fig. 1).  As incorporated into Andres these feet positions would correspond to corresponding edge/ends of the frame.  It would have been obvious before the effective filing date of the invention to include feet as taught by Forkner into the apparatus of Andres in order to protect the bottom of the reservoir from ground damage.
15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andres (US 8,220,380) in view of Neumair (US 9,212,655) and Serdyukov (SU1830114) and in further view of Mohr (US 4,597,717).
Claim 15:  Andres, Neumair and Serdyukov teach the previous limitations but do not disclose that the frame further includes an end cap and a door positioned adjacent the end cap, wherein the end cap and the door receive a pin (note bolt/pin of 343), the pin selectively retaining the door against the frame.  However, Mohr teaches a pump apparatus with a frame (Fig. 1) that includes an end cap (note end of 11 upon which 99 rests) and a door (99) positioned adjacent the end cap, wherein the end cap and the door receive a pin, the pin selectively retaining the door against the frame (Fig. 1).  It would have been obvious before the effective filing date of the invention to include a pin/door arrangement as taught by Mohr into the apparatus of Andres in order for the housing assembly to be disassembled easily for access into the interior of the frame to make repairs.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andres (US 8,220,380) in view of Neumair (US 9,212,655) and Serdyukov (SU1830114) and in further view of Neumair (US20140328704).
Claim 17:  Andres, Neumair and Serdyukov teach the previous limitations but do not disclose a cord wrap configured to store a cord, the cord wrap formed on a handle, the handle adjacent the frame and extending between a first end of the frame and a second end of the frame, opposite the first end.  However, Neumair teaches a pump apparatus which uses a cord wrap (Figs. 1-2, note 6) configured to store a cord (9), the cord wrap formed on a handle (Figs. 1-2, Examiner noting that the inner/top portion of 6 .
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohr (US 4,597,717) in view of Andres (US 8,220,380).
Claim 4:  Mohr discloses a pump comprising a frame (11) including a reservoir (15) for hydraulic fluid (col. 9, lines 45-47); a motor assembly (93) supported by the frame; a pump assembly (5/6) operably driven by the motor assembly, the pump assembly being in fluid communication with the reservoir and configured to dispense hydraulic fluid out of the frame (Figs. 1-3), the pump assembly including a first piston (39), a second piston (37), and a housing assembly (note 15/17/83 and housing portion of/below 143, Examiner reading “support” broadly to mean both structural or fluid-providing “support”) supporting the first piston and the second piston, the housing assembly including a body (17) and a lower housing (15/83 and housing portion of/below 143), the first piston dispensing hydraulic fluid out of the frame between a first pressure (sump pressure) and a second pressure (LP pressure) greater than the first pressure, and the second piston dispensing hydraulic fluid out of the frame between the first pressure (sump pressure) and a third pressure (HP pressure), the third pressure being greater than the second pressure (Figs. 1-3, HP>LP); a shaft (95) connected to the motor and the pump assembly (Figs. 1-3), the shaft transmitting power from the motor to the pump assembly (Figs. 1-3), the shaft having a first end supported by a first 
Mohr is not explicit about the motor assembly including a stator fixed to the housing assembly, a rotor supported for rotation relative to the stator.  However, Andres provides a working hydraulic pump which utilizes a motor having a stator (16/25) fixed to a housing assembly (Fig. 1) and a rotor (20) supported for rotation relative to the stator.  It would have been obvious before the effective filing date of the invention to a skilled artisan to include a motor arrangement as taught by Andres into the apparatus of Mohr as the motor components of a stator/rotor are commonplace and well known and would involve mere substitution of Andres’ motor for that in Mohr with a predictable expectation of success.
Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohr (US 4,597,717) and Andres (US 8,220,380) and in further view of Ochiai (JP2000274377).
Claim 34:  Mohr further discloses that the pump operates in a first stage defined between the first and second pressures (via bore 67) and the pump operates in a second stage defined between the second and third pressures (via bore 47) but does not disclose that a power output supplied by the pump remains substantially constant between the first stage and the second stage.  However, Ochiai teaches a fixed-displacement hydraulic pump arrangement in which an inverter-driven motor (12) is .
Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohr (US 4,597,717) in view of Neumair (US 9,212,655) in further view of Ochiai (JP2000274377).
Claim 35:  Mohr discloses the previous limitations.  Mohr does not disclose that the first piston includes a first plurality of pistons and the second piston includes a second plurality of pistons, wherein, while the pump operates in a first stage, pressurized fluid is dispensed out of the frame by both the first plurality of pistons and the second plurality of pistons, wherein, while the pump operates in a second stage, pressurized fluid is dispensed of the frame by only the second plurality of pistons.  However, Neumair teaches a pump arrangement using a first plurality of pistons (6’) and a second plurality of pistons (5’), wherein, while the pump operates in a first stage, pressurized fluid is out of the frame by both the first plurality of pistons and the second plurality of pistons (which can broadly be viewed as during start-up, see col. 8 lines 25-40), wherein, while the pump operates in a second stage, pressurized fluid is driven out of the frame by only the second plurality of pistons (which can be viewed as during post-startup, see col. 8, lines 40-52).  It would have been obvious before the effective filing date of the invention to provide an additional piston arrangement as taught by Neumair into the apparatus of Mohr to increase pump output during operation.
36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohr (US 4,597,717) in view of Neumair (US 9,212,655) in view of Ochiai (JP2000274377).
Claim 36:  Mohr and Neumair teach the previous limitations but do not disclose a controller decreasing at least one of a speed and a torque of the motor assembly in order to maintain a substantially constant power output supplied by the pump between the first stage and the second stage.  However, Ochiai teaches a fixed-displacement hydraulic pump arrangement in which a controller adjusts the speed/revolution (see Abstract) of an inverter-driven motor (12) to operate the pump with a constant power control output (see Abstract) and which would apply to Neumair as it transitions from its start-up stage to post-start-up operation.  It would have been obvious before the effective filing date of the invention to provide motor control as taught by Ochiai into the apparatus of Mohr as modified by Neumair so as to help maintain the pump fluid output levels at a desired level and the power consumption at predictable amounts. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  Examiner has newly relied upon the Anders reference to address most of the new claim amendments as well as continued to rely upon the Mohr reference which Applicant did not present arguments against and which Examiner believes still reads upon some of the claim limitations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815.  The examiner can normally be reached on Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746